Title: To Thomas Jefferson from C. W. F. Dumas, 27 February 1786
From: Dumas, Charles William Frederick
To: Jefferson, Thomas



Monsieur
Lahaie 27e. fevr. 1786

Je profite d’une bonne occasion qui se présente pour faire parvenir à Votre Excellence la présente, avec les incluses pour Mrs. Jay et Van Berckel. Après avoir lu la premiere, Elle voudra bien avoir la bonté de la fermer et acheminer avec l’autre.
Mr. le Rhingrave de Salm sera sous peu à Paris, et se propose d’avoir l’honneur de faire connoissance avec Votre Excellence. D’Illustre Maison d’Allemagne, au service Militaire de cette République, a qui il a rendu et rend toujours les services politiques les plus signalés, il est l’ami intime des grands Patriotes, de l’Ambassadeur de France, &c. &c. &c. dont il possede la confiance la plus parfaite; et il me fait l’honneur aussi de me compter parmi les siens. Votre Excellence ne tardera pas de démêler Elle-même son Génie et son Mérite.
J’espere que Mr. Mazzei est arrivé heureusement à Paris, et qu’il est bien portant, ainsi que Mr. Short. Permettez ces lignes au témoignage du cas que nous faisons constamment ma famille et moi de leur amitié.
J’ignore si Votre Excellence connoît Mr. le Marquis De la Coste, gendre de Mr. le Ms. de Verac, et actuellement à Paris. Comme les grands mérites se rencontrent et se démêlent volontier, je me fais un devoir de Vous le désigner comme vertueux, Américain et Batave, au plus éminent degré.
Je suis avec le plus vrai respect De Votre Excellence Le très-humble et très-obéissant serviteur,

C W F Dumas

